Judgment, Supreme Court, New York County (Goldman, J., at trial; Galligan, J., at sentence), rendered January 13, 1983, which convicted defendant of murder in the second degree and two counts of attempted murder in the second degree and sentenced him to *841prison terms of 20 years to life and two terms of 5 to 15 years, all to run concurrently, modified, as a matter of discretion in the interest of justice, to reduce the sentence on the murder count from 20 years to life to 15 years to life, and otherwise affirmed.
In light of defendant’s background and the fact that this is the first time that he has been convicted of a crime, we find the sentence imposed to be excessive to the extent indicated.
We have examined the other points raised by the defendant on this appeal and find them without merit. Concur — Murphy, P. J., Lynch and Ellerin, JJ. Ross and Milonas, JJ., dissent and would affirm.